Name: 85/91/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/81/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-02-08

 Avis juridique important|31985D009185/91/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/81/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 037 , 08/02/1985 P. 0051 - 0055+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 56 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/81/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 85/91/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/81/EEC ( 1 ) THE COMMISSION INSTITUTED ON THE ISLAND OF LIMNOS , PREFECTURE OF LESBOS , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/81/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/81/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION ON THE ISLAND OF LIMNOS , GREECE 1 . TITLE PILOT ACTION ON THE ISLAND OF LIMNOS , PREFECTURE OF LESBOS , GREECE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE AIM IS TO DEVELOP AGRICULTURAL INFRASTRUCTURES AND PRODUCTION STRUCTURES ( IRRIGATION , GRAZING ) AND THE PROCESSING AND MARKETING OF AGRICULTURAL PRODUCE , AND TO IMPROVE FISHERY STRUCTURES AND THE AREA'S GENERAL INFRASTRUCTURES . THE ISLAND OF LIMNOS CONSTITUTES A SEPARATE UNIT FOR PLANNING PURPOSES , WITH SPECIAL FEATURES DUE TO INADEQUATE INFRASTRUCTURE AND A LOW DEGREE OF EXPLOITATION OF ITS RESOURCES . THE AIM OF THE ACTION IS TO MOBILIZE THESE RESOURCES FOR A PROPERLY GRADED SERIES OF OBJECTIVES WHICH WILL BOTH INCREASE THE IMPLEMENTING CAPACITY OF LOCAL AUTHORITIES AND OTHER BODIES AND BRING ABOUT A MINIMUM LEVEL OF INFRASTRUCTURE TO SERVE AS A BASIS FOR FURTHER PLANNING SCHEMES . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA LIMNOS IS A PART OF THE PREFECTURE OF LESBOS . IT HAS A POPULATION OF 16 000 ( 1981 ) , SPREAD OVER 39 LOCALITIES AND AN AREA OF 47 400 HA . THERE ARE ABOUT 2 400 HA OF CULTIVABLE LAND AND 20 000 HA OF GRAZING . CEREALS ACCOUNT FOR 70 % OF THE CULTIVATED LAND , FODDER CROPS 20 % AND VINEYARDS 8 % . LIVESTOCK FARMING MAKES A LARGE CONTRIBUTION TO AGRICULTURAL INCOMES ( 53 % ) , THE MOST IMPORTANT LIVESTOCK BEING SHEEP AND GOATS . FISHING IS ALSO A MAJOR SOURCE OF INCOME ( 9 % ) AND PRODUCES A SURPLUS OVER LOCAL CONSUMPTION . THE TOURIST ATTRACTIONS OF THE ISLAND ARE ALSO CONSIDERABLE . HOWEVER , PRODUCTIVITY IN ALL SECTORS IS LOW , INFRASTRUCTURES ARE INADEQUATE AND THE ISLAND'S RESOURCES ARE TO A LARGE EXTENT UNEXPLOITED - TYPICAL MEDITERRANEAN HANDICAPS . THE ORGANIZATION OF SOCIAL SERVICES IS ALSO INADEQUATE AND THERE IS A SERIOUS IMBALANCE IN THE DISTRIBUTION OF ECONOMIC ACTIVITY , WITH THE PRIMARY SECTOR ACCOUNTING FOR MORE THAN HALF OF THE WORKFORCE . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE FOLLOWING INDIVIDUAL OPERATIONS ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - IRRIGATION AND LAND IMPROVEMENT ( USING WATER FROM THE KONDIAS DAM ) , - LIVESTOCK FARMING ( PASTURE IMPROVEMENT ) AND RECRUITMENT OF SPECIALIST ADVISERS , - RURAL INFRASTRUCTURES ( RURAL ROADS ) , - PROCESSING/MARKETING ( CONSTRUCTION OF A SLAUGHTERHOUSE ) ; ( B ) FISHERIES : - CONSTRUCTION OF SHELTERED ANCHORAGE ( PLAKA ) , - STUDY ON THE EXPLOITATION OF FISHERIES RESOURCES ; ( C ) GENERAL AND SOCIAL INFRASTRUCTURES : - RURAL ROAD NETWORK , - LOCAL ROADS , - LOCAL HEALTH CLINIC ; ( D ) SECONDARY SECTOR : - COMMON SERVICES FOR SMALL BUSINESSES . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : THE MINISTRY FOR THE NATIONAL ECONOMY , - FOR IMPLEMENTATION : THE MINISTRY OF AGRICULTURE , THE PREFECTURAL AUTHORITIES OF LESBOS , THE GREEK ORGANIZATION OF SMALL AND MEDIUM-SIZED UNDERTAKINGS ( EOMMEKH ) . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENT SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION ON THE ISLAND OF LIMNOS , PREFECTURE OF LESBOS , GREECE FINANCING ESTIMATES OPERATIONS * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE - ADVISORY SERVICES ( 6 ) * - * - * - * - * - * 17,5 ( 1 ) * 7,29 * ( 2 ) * 5,83 * ( 2 ) * 5,83 - IRRIGATION ( 6 ) * 70,5 * - * - * 52,88 * 75 * 375,83 * 187,91 ( 3 ) * 50 * 93,96 * 25 * 146,84 - RURAL INFRASTRUCTURE ( 6 ) * 100 * - * - * 75 * 75 * 285 * 114 ( 3 ) * 40 * 99,75 * 35 * 174,75 - PASTURES * - * - * - * - * - * 289 ( 4 ) * - * - * 144,50 * 50 * 144,5 - PROCESSING/MARKETING ( SLAUGHTERHOUSES ) ( 6 ) * - * - * - * - * - * 1 168 * 584 * 50 * 105,12 * ( 5 ) * 105,12 B . FISHERIES - SHELTERED ANCHORAGE * - * - * - * - * - * 242 * 96,8 * 40 * 84,7 * 35 * 84,7 - FISHERIES RESOURCES ( STUDY ) * 10 * - * - * 7,5 * 75 * 15 * - * - * 11,25 75 * 18,75 C . GENERAL INFRASTRUCTURE - ROAD NETWORK * - * - * - * - * - * 1 600 * 640 * 40 * 560 * 35 * 560 - LOCAL ROADS * - * - * - * - * - * 100 * 40 * 40 * 35 * 35 * 35 - LOCAL HEALTH CLINIC * 67 * - * - * 50,25 * 75 * 520 * 208 * 40 * 182 * 35 * 232,25 D . SECONDARY SECTOR COMMON SERVICES * 70 * - * - * 49 * 70 * 310 * - * - * 124 * 40 * 173 TOTAL * 317,5 * - * - * 234,63 * - * 4 922,33 * 1 878 * - * 1 446,11 * - * 1 680,74 ( 1 ) 15 000 ECU/ADVISER/YEAR BY ( 14 MONTHS ) BY 1 ADVISER = 17 500 ECU . ( 2 ) ON THE BASIS OF REGULATION ( EEC ) NO 2966/83 : 12 500 ECU/ADVISER/YEAR BY 14 MONTHS BY 1 ADVISER BY 50 % = 7 292 ECU . THE COMMUNITY REIMBURSES 75 % OF THE TOTAL COST UNDER THE PILOT ACTION ( 13 125 ECU ) . THE DIFFERENCE BETWEEN THIS AMOUNT AND THAT PROVIDED UNDER REGULATION ( EEC ) NO 2966/83 IS CHARGED TO BUDGET ARTICLE 550 ( 5 833 ECU ) . ( 3 ) FOLLOWING THE COMMISSION'S APPROVAL OF THE APPLICATION PROGRAMME UNDER REGULATION ( EEC ) NO 619/84 , THE CONTRIBUTION FROM THE EAGGF , GUIDANCE SECTION UNDER THIS REGULATION REFERS TO THE COST OF THE OPERATION BORNE ENTIRELY BY THE MEMBER STATE . ( 4 ) PUBLIC EXPENDITURE . ( 5 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM OF 9 % OF THE ELIGIBLE COSTS OF THE PROJECT : THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE PROJECT FINANCING PLANS , IN ACCORDANCE WITH REGULATION ( EEC ) NO 355/77 . ( 6 ) THE PAYMENTS FOR THESE OPERATIONS MAY BE COMPLETED IF NECESSARY IN 1986 .